On appeal, appellant argues that the district court erred by
                 finding that his counsel's failure to timely file his petition did not
                 constitute good cause to excuse the procedural defect. He asserts that two
                 recent decisions by the United States Supreme Court control the
                 disposition of this case:   Holland v. Florida, 560 U.S. 631 (2010), and
                 Maples v. Thomas, 565 U.S. , 132 S. Ct. 912 (2012). He explains that
                 these cases demonstrate that the statutory deadline for filing a post-
                 conviction petition may be equitably tolled when counsel effectively
                 abandons his client, as happened here.
                             We conclude that appellant has failed to demonstrate good
                 cause. First, the decisions cited by appellant pertain to rules governing
                 federal habeas proceedings and do not directly impact Nevada's statutory
                 good cause standard, which requires a showing that an "impediment
                 external to the defense" prevented him from complying with the
                 procedural rules. See Hathaway v. State, 119 Nev. 248, 252, 71 P.3d 503,
                 506 (2003). Second, both decisions clearly state that mere negligence on
                 the part of the petitioner's attorney, such as missing a filing deadline, does
                 not qualify as cause because the attorney acts as the petitioner's agent
                 and the petitioner bears the risk of the attorney's conduct.      See Maples,
                 565 U.S. at 132S. Ct. at 922; Holland, 560 U.S. at 651-52. Only in
                 cases with extraordinary circumstances, such as where the attorney
                 effectively abandons his client without notice, has the United States
                 Supreme Court recognized an exception to the rule that an attorney's
                 actions may not constitute cause to excuse procedural defects. See Maples,
                 565 U.S. at , 132 S. Ct. at 922-23; Holland, 560 U.S. at 652-53. Here,
                 appellant asserts only that his counsel missed the deadline; he provides no
                 other basis for his claim that counsel abandoned him. Notably, his

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                   situation is inapposite to that of the petitioners in Maples or Holland, as
                   counsel both filed the petition in district court and continues to represent
                   him on appeal, and he did not allege that he made inquiries of his counsel
                   as to the deadline or that counsel failed to communicate with him. We
                   conclude that appellant's allegations do not demonstrate that his counsel's
                   conduct rose to the level of abandonment rather than mere negligence.
                   Therefore, appellant has not demonstrated that the delay was due to "an
                   impediment external to the defense." See Hathaway, 119 Nev. at 252, 71
                   P.3d at 506.
                                  Appellant also argues that the district court erred in denying
                   the petition without affording him an evidentiary hearing on whether he
                   demonstrated good cause. He asserts that, because this was his first post-
                   conviction petition, the district court was required under NRS 34.745(1) to
                   order the State to file a response or take other appropriate action. We
                   conclude that an evidentiary hearing was not warranted because his
                   allegations did not demonstrate good cause and thus did not entitle him to
                   relief.   See Hargrove v. State, 100 Nev. 498, 502-03, 686 P.2d 222, 225
                   (1984) (holding that a petitioner is entitled to an evidentiary hearing only
                   when his claims are supported by specific factual allegations that are not
                   belied by the record and, if true, would entitle him to relief). To the extent
                   that appellant contends that the district court acted contrary to NRS
                   34.745(1) by summarily dismissing the petition, we conclude that
                   appellant has failed to demonstrate that he was harmed. His factual
                   allegations in his petition and on appeal do not constitute good cause, and
                   he does not demonstrate that he was denied the opportunity to present his
                   good cause arguments to the district court. Accordingly, we conclude that



SUPREME COURT
        OF

     NEVADA
                                                          3
(0) 1947A    cep
                   the district court did not err in denying the petition as procedurally
                   barred, and we
                              ORDER the judgment of the district court AFFIRMED.



                                                         Aa, AA;
                                                   Hardesty


                                                             14,19
                                                               - %               J.
                                                   Douglas



                                                   Cherry



                   cc: Hon. Jerome Polaha, District Judge
                        Law Office of David R. Houston
                        Attorney General/Carson City
                        Washoe County District Attorney
                        Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A    cep